 Case 3:18-cv-00097-GEC Document 36 Filed 12/02/19 Page 1 of 6 Pageid#: 753




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division


MICHAEL DONALDSON,

     Plaintiff,                                         Case No.: 3:18-cv-00097

                  v.

TRAE-FUELS, LLC, et al.

       Defendants.

                         PLAINTIFF’S PRETRIAL DISCLOSURES

       Pursuant to Federal Rule of Civil Procedure 26(a)(3) and the scheduling order in this case,

Plaintiff Michael Donaldson identifies the following witnesses for trial (order yet to be

determined):

A.     Donaldson expects to call the following witnesses:

       1. Plaintiff Michael Donaldson

       2. Kevin Whyrick

       3. Beth Aleman

       4. Frances Holliday Olbert

       5. Chetan Pai, D.O.

       6. Christy Donaldson

       7. Dr. Derek Ross

B.     Donaldson may call the following witnesses if the need arises:

       1. John Frink

       2. Roger Knoph

       3. Christopher LaRocco
 Case 3:18-cv-00097-GEC Document 36 Filed 12/02/19 Page 2 of 6 Pageid#: 754




       4. Debby Vannest

       5. Michelle Mills

       6. Gohar Wise

       7. Clayton Walker

       8. Christian Bach

       Pursuant to Federal Rule of Civil Procedure 26(a)(3) and the scheduling order in this case,

Plaintiff Michael Donaldson submits his Exhibit List.         This list presents the exhibits that

Donaldson either intends to use at trial or, as circumstances warrant, may determine to use at trial.

Donaldson reserves the right to amend this list upon review of Defendants’ exhibit list as necessary

and consistent with the Federal Rules of Civil Procedure and local rules of this Court. Donaldson

further reserves the right to use at trial any documents not identified on this list for purposes of

impeachment or rebuttal.

       Donaldson expects to offer the following exhibits:

  Exhibit #                           Item Description                           Bates #
 1             12/26/13 email                                                    Trae 2227-29
 2             4/30/14 email                                                     Trae 7335-7338
 3             5/29/14 email                                                     Trae 8084
 4             12/19/13 email                                                    Trae 2105-07
 5             1/22/14 email                                                     Trae 3160-61
 6             2/6/14 email                                                      Trae 4053-54
 7             2/19/14 email                                                     Trae 4637
 8             11/8/13 email                                                     Trae 747-48
 9             12/18/13 email                                                    Trae 2028
 10            1/2/14 email                                                      Trae 2444-49
 11            1/9/14 email                                                      Trae 2660
 12            1/15/14 email                                                     Trae 2826
 13            2/8/14 email                                                      Trae 4613-14
 14            3/18/14 email                                                     Trae 5833
 15            3/21/14 email                                                     Trae 5958-59
 16            12/27/13 email                                                    Trae 2330
 17            1/7/14 email                                                      Trae 2587
 18            2/18/14 email                                                     Trae 4509-11



                                                 2
Case 3:18-cv-00097-GEC Document 36 Filed 12/02/19 Page 3 of 6 Pageid#: 755




19        4/1/14 email                                      Trae 6297-98
20        5/20/14 email                                     Trae 7921-25
21        5/20/14 email                                     Trae 7927-31
22        5/27/14 email                                     Trae 8108-09
23        6/9/14 email                                      Trae 8429-30
24        5/29/14 email                                     Trae 8104
25        6/2/14 email                                      Trae 8256-57
26        6/9/14 email                                      Trae 8429-31
27        6/26/14 email                                     Trae 8962-63
28        7/22/14 email                                     Trae 9760-62
29        Whyrick report                                    Trae 28-31
30        Mills report                                      Trae 6-7
31        6/21/14 email                                     Trae 8816
32        7/22/14 email                                     Trae 9781-85
33        6/17/14 email                                     Trae 8671-72
34        5/20/14 email                                     Trae 7886
35        5/20/14 email                                     Trae 7911-14
36        7/23/14 email                                     Trae 9828
37        6/9/14 email                                      Trae 8468-69
38        Termination letter                                Trae 58
39        2/20/14 email                                     Trae 4786-87
40        EEOC Position Statement                           Trae 19-35
41        5/20/14 email                                     Trae 7910
42        5/29/14 email                                     Trae 8147-48
43        5/30/14 email                                     Trae 8178
44        6/3/14 email                                      Trae 8290
45        6/3/14 email                                      Trae 8298-300
46        6/16/14 email                                     Trae 8618
47        6/17/14 email                                     Trae 8637-38
48        7/3/14 email                                      Trae 9246-47
49        Defendants’ Discovery Responses                   n/a
50        4/30/14 email                                     Trae 7314-15
51        4/30/14 email                                     Trae 7324-26
52        5/29/14 email                                     Trae 8084
53        5/5/14 email                                      Trae 7476-78
54        5/19/14 email                                     Trae 7866
55        12/17/13 email                                    Trae 2297
56        2/14/14 email                                     Trae 4348-49
57        3/18/14 email                                     Trae 5833
58        Employee counseling form                          Trae 20
59        1/16/14 email                                     Trae 2896-900
60        1/20/14 email                                     Trae 3039
61        1/24/14 email                                     Trae 3241-42
62        2/13/14 email                                     Trae 4258-59
63        2/16/14 email                                     Trae 4028-29


                                       3
Case 3:18-cv-00097-GEC Document 36 Filed 12/02/19 Page 4 of 6 Pageid#: 756




64           4/3/14 email                                                 Trae 6467-70
65           12/27/13 email                                               Trae 2330
66           1/7/14 email                                                 Trae 2587
67           4/1/14 email                                                 Trae 6297-98
68           1/24/14 email                                                Trae 3241-42
69           7/2/14 email                                                 Trae 9195-96
70           6/18/14 email                                                Trae 8700
71           6/27/14 email                                                Trae 9060
72           8/4/14 email                                                 Trae 10198-99
73           5/30/14 email                                                Trae 8176
74           6/16/14 email                                                Trae 8626-28
75           Mary Washington Hospital Lab Order                           Don. 182-83
76           Gastroenterology Assoc. of Fredericksburg Report             Don. 184-86

     Donaldson may introduce the following exhibits if the need arises:

 Exhibit #                        Item Description                        Bates #
77           1/13/14 email                                                Trae 2706
78           1/16/14 email                                                Trae 2907
79           1/16/14 email                                                Trae 2946-52
80           1/16/14 email                                                Trae 2968-69
81           1/20/14 email                                                Trae 3039
82           1/21/14 email                                                Trae 3079
83           1/24/14 email                                                Trae 3219-20
84           1/24/14 email                                                Trae 3238-39
85           2/10/14 email                                                Trae 4137
86           2/11/14 email                                                Trae 4198
87           2/12/14 email                                                Trae 4200-01
88           2/18/14 email                                                Trae 4458
89           2/20/14 email                                                Trae 4719-20
90           2/27/14 email                                                Trae 5229
91           2/21/14 email                                                Trae 4797-98
92           3/3/14 email                                                 Trae 5280
93           3/18/14 email                                                Trae 5778
94           3/18/14 email                                                Trae 5834-37
95           3/18/14 email                                                Trae 5856
96           3/28/14 email                                                Trae 6206
97           3/28/14 email                                                Trae 6216
98           3/31/14 email                                                Trae 6233-34
99           3/31/14 email                                                Trae 6253
100          4/2/14 email                                                 Trae 6344-45
101          4/7/14 email                                                 Trae 6557-58
102          4/14/14 email                                                Trae 6733-42
103          4/16/14 email                                                Trae 6914-15
104          4/16/14 email                                                Trae 6916


                                             4
Case 3:18-cv-00097-GEC Document 36 Filed 12/02/19 Page 5 of 6 Pageid#: 757




 105         4/22/14 email                                      Trae 7138-42
 106         4/24/14 email                                      Trae 7156
 107         4/25/14 email                                      Trae 7196-210
 108         5/7/14 email                                       Trae 7573-82
 109         5/8/14 email                                       Trae 7616-17
 110         5/19/14 email                                      Trae 7857
 111         5/20/14 email                                      Trae 7870-74
 112         5/27/14 email                                      Trae 8042-43
 113         5/27/14 email                                      Trae 8050-52
 114         6/3/14 email                                       Trae 8273-74
 115         6/3/14 email                                       Trae 8292-94
 116         6/9/14 email                                       Trae 8462-64
 117         6/9/14 email                                       Trae 8465
 118         6/9/14 email                                       Trae 8473-76
 119         6/13/14 email                                      Trae 8565
 120         6/17/14 email                                      Trae 8640-41
 121         6/17/14 email                                      Trae 8648-53
 122         6/20/14 email                                      Trae 8792
 123         6/30/14 email                                      Trae 9087-88
 124         7/1/14 email                                       Trae 9166-67
 125         7/2/14 email                                       Trae 9211
 126         7/14/14 email                                      Trae 9446
 127         7/14/14 email                                      Trae 9447
 128         7/16/14 email                                      Trae 9593-96
 129         7/21/14 email                                      Trae 9735
 130         7/30/14 email                                      Trae 10093-95
 131         7/30/14 email                                      Trae 10103
 132         7/31/14 email                                      Trae 10112
 133         8/2/14 email                                       Trae 10160
 134         8/11/14 email                                      Trae 10366
 135         8/12/14 email                                      Trae 10438-42
 136         8/17/14 email                                      Trae 10531
 137         8/18/14 email                                      Trae 10622
 138         8/20/14 email                                      Trae 10704


Dated: December 2, 2019                        RESPECTFULLY SUBMITTED,

                                        By: _/s/Jack Jarrett
                                        Jack Jarrett (VSB #86176)
                                        Alan Lescht and Associates, PC
                                        1825 K Street, NW Suite 750
                                        Washington, D.C. 20006
                                        202-463-6036
                                        202-463-6067 (fax)


                                    5
 Case 3:18-cv-00097-GEC Document 36 Filed 12/02/19 Page 6 of 6 Pageid#: 758




                                                  jack.jarrett@leschtlaw.com



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 2, 2019, I filed the foregoing with the Clerk of

Court using the Court’s CM/ECF system, which will send a notification of such filing to each

counsel of record in this matter.


                                                  /s/
                                                  Jack Jarrett (VSB #86176)
                                                  Counsel for Plaintiff




                                              6
